DETAILED ACTION
Response to Amendment
Claims 21-52 are pending. Claims 21-52 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed March 5, 2021, with respect to the 35 USC 103 rejections of claims 21-52, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 21-52 have been withdrawn. In particular, examiner finds arguments with respect to what the meaning of “further luminance” is, and amendments to change “combining” to “adding” to be persuasive.
Allowable Subject Matter
Claims 21-52 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the cited prior art are persuasive. The following art is also cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims and/or does not predate the application examined herein:

“Lifting-based reversible color transformations for image compression”:
    PNG
    media_image1.png
    173
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    731
    media_image2.png
    Greyscale



“CHROMA SCALING FOR HIGH DYNAMIC RANGE VIDEO COMPRESSION” (A recent study [2] has evaluated several color pixel encoding methods with respect to the minimum bit-depth required to encode color patches without visual loss. The results of this study show that content, encoded in Y’DuDv on a single bitdepth, oversamples the chroma channels, such that it includes information that is invisible to the human eye. To remove this information (visual noise), we propose a chroma scaling technique that exploits the experimental results reported in [2] to adaptively restrict the bit-depth of the chroma channels for optimized encoding; 
    PNG
    media_image3.png
    403
    507
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    362
    489
    media_image4.png
    Greyscale
)

US 10863201 B2 (As long as one can apply the scaling principles, so one needs some component which is indicative of the color's brightness, and one can then scale (multiply) the linear or non-linear color components (since the same scale factor can be set outside the power law, e.g. power(g*L; N)=power(g;N)*power(L;N), so if one knows how e.g. a luminance scales one also knows how a luma scales and vice versa)

US 10462334 B2 (In one embodiment, a method includes: converting an additive color space image (e.g., a video frame) into a uniform color space image having chrominance components and a luminance component; scaling the chrominance components of the uniform color space image; quantizing the scaled chrominance components and the luminance component; and encoding the quantized chrominance components and the luminance component.)

    PNG
    media_image5.png
    516
    530
    media_image5.png
    Greyscale

US 10681358 B2 (At the forward LCS for chroma samples, Cb (or Cr) values and the associated luma value Y' are taken as an input to the chroma scale function S.sub.Cb (or S.sub.Cr) and Cb or Cr are converted into Cb' and Cr' as shown in Equation 9. At the decoder side, the inverse LCS is applied, reconstructed Cb' or Cr' are converted to Cb, or Cr as it shown in Equation (10).

    PNG
    media_image6.png
    585
    517
    media_image6.png
    Greyscale
)



US 10542296 B2 (receiving an input image comprising pixels, wherein each pixel comprises a luminance component and two chroma components; for a pixel in the input image: generating a first scaler based on a luma-based chroma reshaping (LCR) function and the luma component of the pixel; computing a saturation value for the pixel based on the chroma components of the pixel; computing a second scaler based on a saturation-based chroma reshaping (SCR) function and the saturation value of the pixel; generating a cascaded scaler by multiplying the first scaler with the second scaler; and generating reshaped chroma components for the pixel by multiplying each of the chroma components of the pixel with the cascaded scaler)

US 6980598 B2 (The luminance and chrominance pixel values are respectively multiplied with the luminance and chrominance coefficients in multipliers 840, 845. The products of the multiply logic are then added together)

US 6975767 B1 (The chrominance value 227.sub.i is mapped to a scaled chrominance value 327.sub.i. The calculation of scaled chrominance and luminance values 327.sub.i, 326.sub.i will be discussed below as well. Compressed video table 320.sub.i also includes an optional color depth value 328.sub.i, where the color depth value 328.sub.i is the average of the scaled chrominance and luminance values 327.sub.i, 326.sub.i, according to one embodiment).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661